Order entered August 2, 2017




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-17-00834-CV

                    IN RE WALTER JOHN STANTON, III, Relator

               Original Proceeding from the 193rd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-07601

                                         ORDER
      Before the Court is relator’s July 31, 2017 unopposed motion for leave to file a reply to

real parties’ response to relator’s petition for writ of mandamus.        Relator’s motion is

GRANTED. Relator’s reply shall be filed by August 4, 2017.


                                                    /s/   DAVID EVANS
                                                          JUSTICE